Citation Nr: 1605133	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for residuals of uterine fibroids, to include anemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983.  She had subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, additional development is needed.  See 38 C.F.R. § 3.159(c) (2015).  

In April 2012, the RO received a letter indicating the Veteran had applied for Social Security disability benefits and had requested that VA be provided with a copy of her examination report.  There is no indication that complete records were requested from the Social Security Administration and this should be accomplished.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  Updated VA medical records should also be obtained.  

Bilateral foot disorder

In July 2003, the RO denied service connection for metatarsus primus varus with mild hallus valgus and callosity, claimed as bilateral feet.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 38 C.F.R. § 20.1103 (2015).  

In September 2010, the Veteran requested to reopen her claim.  In December 2010, the RO denied the claim finding that new and material evidence had not been submitted.  In November 2011, within the one-year appeal period, the Veteran again asked to reopen her claim.  In February 2013, the RO confirmed and continued the denial.  The Veteran disagreed and perfected this appeal.  

At the time of the initial July 2003 rating decision, the claims folder contained service treatment records for the Veteran's Reserve service, but not for her active duty service.  These records were subsequently received.  Accordingly, there is no need to submit new and material evidence and this issue is considered de novo.  See 38 C.F.R. § 3.156(c) (2015). 

The Veteran underwent a VA examination in January 2002.  Diagnosis was bilateral metatarsus primus varus with hallux valgus with bunion and fallen transverse metatarsal arches with callosity under the third metatarsal head bilaterally.  An etiology opinion was not provided.  

The Veteran underwent another VA examination in January 2013.  The examiner provided a negative opinion as to whether any current foot condition was incurred in or caused by service and provided the following rationale:

Despite the history given by the [veteran], [service treatment records] are silent regarding any complaints of foot problems, other than the one note of 6/6/83.  She may have had some callouses on that date, but there is no description given.  Following active duty, she was in the reserves.  There is an exit physical dated 4/2/1991.  On the health questionnaire, she indicated "NO" to the question of Foot Trouble.  Her feet exam was normal.

On review, the above opinion is inadequate in that it appears to be based on incorrect facts.  That is, the examiner stated that service records were silent for complaints other than the one note in June 1983.  Review of the active duty service treatment records, however, shows the Veteran was seen on more than one occasion during service for complaints related to her feet.  For example, on May 9, 1983, she was seen with complaints of bilateral foot pain for 5 days and reported a history of a callus problem.  She returned to the clinic on May 12, 1983 after having the calluses removed.  She had increased tenderness in the right foot and was to continue wearing tennis shoes.  On May 18, 1983, she reported that she was still having pain and soreness on the plantar surfaces of the feet.  Assessment was callosities and she was placed on a profile.  A reserve record dated in November 1988 shows long standing complaints of bilateral plantar warts worsened since this duty.  Post-service VA records document continued foot complaints with corrective surgery.

Additional VA examination is needed which identifies all current foot disorders and provides an opinion based on a complete review of the record.  See 38 C.F.R. § 3.159(c)(4).  

Tinnitus

In February 2013, the RO denied service connection for tinnitus.  The Veteran disagreed with the decision and perfected this appeal.  The Veteran contends that she did not have tinnitus prior to service, but that she has it now.  In a November 2011 statement, she reported that she has experienced tinnitus ever since she was exposed to acoustic trauma in service.  

The Veteran underwent a VA examination in January 2013.  At that time, she reported noticing her tinnitus for approximately 15 years.  The examiner opined that the current tinnitus was less likely than not caused by or a result of military noise exposure.  The following rationale was provided:

No mention of tinnitus in her records.  She denied any tinnitus on September 1980.  She denied any ear trouble in the reserve (April 1991) 8 years post military separation.  

On review, the Board finds this opinion inadequate because it is essentially based on the absence of complaints of tinnitus during service.  The Board notes that the appellant is competent to testify regarding events capable of lay observation and her reports of in-service onset must be considered.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Additionally, the provided rationale does not sufficiently address whether current tinnitus is related to in-service noise exposure versus whether it had its onset during service.  An addendum opinion should be requested.  

Rating for fibroids

In May 2015, the RO in pertinent part granted service connection for residuals uterine fibroids to include anemia and assigned a noncompensable rating effective February 2, 2001.  The Veteran subsequently submitted a timely notice of disagreement regarding the evaluation assigned.  

Review of the Veterans Appeals Control and Locator System (VACOLS) does not show this issue pending and it is remanded so that a statement of the case can be furnished.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request any records pertaining to the Veteran from the Social Security Administration.

2.  Request records from the VA Medical Center in St. Louis for the period from May 2015 to the present.  

3.  Schedule the Veteran for a VA foot examination.  The electronic claims folder must be available for review.  

The examiner is requested to identify all disorders of the right and left feet.  For each disorder identified, the examiner is requested to indicate whether it is at least as likely as not related to active service or events therein.  In making this determination, the examiner is advised that the Veteran is competent to describe the onset and continuity of symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

A complete rationale should be provided for each opinion offered.  

4.  Return the January 2013 VA tinnitus examination for addendum.  If the January 2013 examiner is no longer available, the information should be requested from a similarly qualified examiner.  The electronic claims folder must be available for review. 

The examiner is requested to again review the claims folder and to provide an opinion as to whether it is at least as likely as not the Veteran's tinnitus had its onset during active service or is otherwise related to active service or events therein, to include noise exposure.  In making this determination, the examiner is advised that the Veteran is competent to describe the onset of tinnitus.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

A complete rationale should be provided for each opinion offered.  

5.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of service connection for a bilateral foot disorder and for tinnitus.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.

6.  Issue a statement of the case addressing entitlement to an initial compensable rating for residuals of uterine fibroids, to include anemia.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal on the issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



